Exhibit 10.1

 

SEATTLE GENETICS, INC.

DEVELOPMENT AND SUPPLY AGREEMENT

 

This Development and Supply Agreement (the “Agreement”) is entered into this
18th day of February, 2005 (“Effective Date”) by and between Abbott
Laboratories, an Illinois corporation having a principal place of business at
100 Abbott Park Road, Abbott Park, Illinois 60064-3500 (“Abbott”), and Seattle
Genetics, Inc. having a principal place of business at 21823 – 30th Drive
Southeast in Bothell, Washington 98021 (“Seattle Genetics”).

 

WHEREAS, Seattle Genetics is the owner of certain technology and patent rights
regarding compounds incorporating humanized S2C6 anti-CD40 monoclonal
antibodies, which are used as drugs for cancer and other diseases;

 

WHEREAS, Seattle Genetics intends to file for approval with the United States
Food and Drug Administration (and its foreign equivalents), Investigational New
Drug Applications (INDs), New Drug Applications (NDAs) and/or Biologics License
Applications (BLAs) (and their foreign equivalents), for certain formulations
containing Bulk Drug Substance, as defined below;

 

WHEREAS, Seattle Genetics has certain process information relating to Bulk Drug
Substance and desires to have Abbott evaluate such information and to scale-up
and adapt the current manufacturing process for the preparation of Bulk Drug
Substance at Abbott facilities;

 

WHEREAS, Abbott possesses process engineering capabilities and operates process
development facilities, which include small scale bulk drug substance
laboratories and pilot plants, as well as large scale facilities for the
manufacture of clinical and commercial quantities of certain bulk drug
substances;

 

WHEREAS, Abbott desires to evaluate Seattle Genetics’ process information and
scale-up and adapt the current manufacturing process for the preparation of Bulk
Drug Substance at Abbott facilities; and

 

WHEREAS, Abbott desires to manufacture for Seattle Genetics, developmental,
clinical and commercial quantities of Bulk Drug Substance, and Seattle Genetics
desires to purchase from Abbott such quantities, all subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereto agree as follows:

 

1. Definitions

 

As used in this Agreement, the following words and phrases shall have the
following meanings:

 

1.1 “Abbott Inventions” means any ideas, innovations or inventions related to
manufacturing (whether or not patentable) developed by Abbott, Abbott’s
Affiliates, Abbott and

 

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

 

CONFIDENTIAL AGREEMENT

   1     



--------------------------------------------------------------------------------

Third Parties, or Abbott’s Affiliates and Third Parties, prior to or during the
Term, including, without limitation, Abbott Know-How and Abbott Patent Rights.

 

1.2 “Abbott Know-How” means all unique, confidential, proprietary non-patented
technical data, drawings, and related documentation, including all improvements
thereto, not included in Abbott Patent Rights, as defined below, that describe
the process of manufacturing the Bulk Drug Substance as developed by Abbott for
Seattle Genetics during the Project that is either (a) owned by Abbott, or
Abbott’s Affiliates, or licensed to Abbott, with the right to sublicense, as of
the Effective Date, (b) generated by Abbott without Seattle Genetics’
participation during the Term, or (c) acquired by Abbott (other than from or on
behalf of Seattle Genetics) during the Term

 

1.3 “Abbott Patent Rights” means United States and foreign patents and patent
applications, including divisions, continuations, continuations-in-part,
additions, renewals, extensions, re-examinations and reissues of all such
patents and patent applications, all as are owned by Abbott, or Abbott’s
Affiliates, or licensed by Abbott, with the right to sublicense, and to which
Seattle Genetics would need a license in order to practice the manufacturing
and/or process development operations relating to the manufacture of Bulk Drug
Substance as developed by Abbott for Seattle Genetics during the Project.

 

1.4 “Affiliate” of a Party hereto means any entity that controls, is controlled
by, or is under common control with such Party. For purposes of this definition,
a Party shall be deemed to control another entity if it owns or controls,
directly or indirectly, at least fifty percent (50%) of the voting equity of the
other entity (or other comparable ownership interest for an entity other than a
corporation). For purposes of this Agreement, TAP Pharmaceutical Products, Inc.
shall be excluded from the definition of Abbott’s Affiliates.

 

1.5 “Applicable Dollar Volume” means as such term is defined in Section 10.2.

 

1.6 “Batch Records” means the mutually agreed upon final batch production and
control records for the Bulk Drug Substance prepared in accordance with 21
C.F.R. §211.188.

 

1.7 “BLA” means the Biologics License Application (or its foreign equivalent)
filed with the FDA (or foreign Regulatory Authority), seeking authorization to
market Product in the United States (or applicable foreign country within the
Territory).

 

1.8 “Bulk Drug Pricing” means as such term is defined in Exhibit D.

 

1.9 “Bulk Drug Substance” means the bulk form of the humanized S2C6 anti-CD40
monoclonal antibody, as more fully described in Exhibit A, manufactured in
accordance with this Agreement and meeting the Bulk Drug Substance
Specifications.

 

1.10 “Bulk Drug Substance Specifications” means the written specifications for
Bulk Drug Substance set forth in Exhibit B, as may be modified from time to time
pursuant to Section 8.2.

 

1.11 “Bulk Drug Substance Storage Rate” means the rate of [***] per month per
manufactured lot, provided that any fractional lots shall be considered a whole
lot.

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   2     



--------------------------------------------------------------------------------

1.12 “cGMP” means the FDA’s current good manufacturing practices, as first
published in the Federal Register and then specified in the Code of Federal
Regulations and FDA’s guidance documents, applicable to the manufacture of Bulk
Drug Substance and all successor regulations and guidance documents thereto, as
well as the comparable practices, regulations and documents of any other
comparable Regulatory Authorities, as in effect from time to time.

 

1.13 “CMC” means the Chemistry, Manufacturing and Controls section of the BLA.

 

1.14 “Calendar Quarter” means a three (3) month period commencing January 1,
April 1, July 1 and October 1.

 

1.15 “Confidential Information” means all information, including, but not
limited to, Seattle Genetics Inventions and Abbott Inventions disclosed pursuant
this Agreement (before or after the Effective Date) in writing (or all
information disclosed orally, visually and/or in another intangible form which
is summarized in writing as to its general content within thirty (30) days after
original disclosure and identified as being confidential, provided however, that
all information disclosed orally, visually and/or in another intangible form by
Abbott to Seattle Genetics during a site visit shall be considered “Confidential
Information” of Abbott regardless of whether Abbott has summarized in writing as
to its general content within thirty (30) days after original disclosure and
identified as being confidential and all information disclosed orally, visually
and/or in another intangible form by Seattle Genetics relating to the process
for Bulk Drug Substance to Abbott shall be considered “Confidential Information”
of Seattle Genetics regardless of whether Seattle Genetics has summarized in
writing as to its general content within thirty (30) days after original
disclosure and identified as being confidential), except any portion thereof
that:

 

  (a) is already known to the recipient upon receipt, as evidenced by its
written records;

 

  (b) is disclosed to the recipient without restriction after acceptance of this
Agreement by a Third Party who has the right to make such disclosure; or

 

  (c) is independently developed by or for the recipient without reliance on the
Confidential Information, as evidenced by its written records; or

 

  (d) is or becomes available to the general public without fault of the
recipient.

 

1.16 “Contract Year” means [***]. A Contract Year shall end upon the termination
of this Agreement regardless of the actual calendar date.

 

1.17 “Convicted Individual” or “Convicted Entity” means an individual or entity,
as applicable, who has been convicted of a criminal offense that falls within
the ambit of 42 U.S.C. §1320a – 7(a), but has not yet been excluded, debarred,
suspended or otherwise declared ineligible.

 

1.18 “Debarred Entity” means a corporation, partnership or association that has
been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from submitting
or assisting in the

 

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   3     



--------------------------------------------------------------------------------

submission of any abbreviated drug application, or an employee, partner,
shareholder, member, subsidiary or affiliate of a Debarred Entity.

 

1.19 “Debarred Individual” means an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any capacity
to a person that has an approved or pending drug product application, or an
employer, employee or partner of a Debarred Individual.

 

1.20 “Dedicated Equipment” means as such term is defined in Section 8.11.

 

1.21 “Deficiency Notice” means as such term is defined in Section 9.8(a).

 

1.22 “EMEA” means the European Medicines Evaluation Agency, or any successor
entity thereto having substantially the same functions.

 

1.23 “Excluded Individual” or “Excluded Entity” means (i) an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal health care programs such as
Medicare or Medicaid by the Office of the Inspector General (OIG/HHS) of the
U.S. Department of Health and Human Services, or (ii) is an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal procurement and non-procurement
programs, including those produced by the U.S. General Services Administration
(GSA).

 

1.24 “FDA” means the United States Food and Drug Administration, or any
successor entity thereto having substantially the same functions.

 

1.25 “First Commercial Sale” means [***] by Seattle Genetics, its Affiliates,
subsidiaries, licensees, sublicensees, contractors, or other designee to any
Third Party for use or consumption of such Product in such country by the
general public.

 

1.26 “Force Majeure Event” means as such term is defined in Article 19.

 

1.27 “Fully Burdened Manufacturing Cost” means the sum of the following costs to
the extent reasonably and properly allocable to the manufacture of Bulk Drug
Substance: the cost of [***]. Fully Burdened Manufacturing Cost shall be
calculated in a manner consistent with Generally Accepted Accounting Principles
consistently applied.

 

1.28 “ICH” means the International Convention on Harmonisation and any successor
agreements and/or amendments thereto.

 

1.29 “Incurred Fees” means as such term is defined in Section 12.7(f).

 

1.30 “Initial Order Date” means as such term is defined in Section 9.3.

 

1.31 “Launch Date” means the date on which the First Commercial Sale of Product
is made in the Territory by Seattle Genetics, its Affiliates, subsidiaries,
licensees, sublicensees, contractors, or other designee.

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   4     



--------------------------------------------------------------------------------

1.32 “Liability” means any liability, judgment, loss, damage, cost and other
expense (including reasonable attorney’s fees).

 

1.33 “Maximum Quarterly Capacity” means [***] Bulk Drug Substance per Calendar
Quarter of each Contract Year.

 

1.34 “Party” means either Abbott or Seattle Genetics individually; “Parties”
means Abbott and Seattle Genetics together.

 

1.35 “Payment Schedule” means as such term is defined in Exhibit C, which
Payment Schedule may be revised from time to time by mutual written agreement of
the Parties.

 

1.36 “Product” means any pharmaceutical product containing Bulk Drug Substance
as its active ingredient.

 

1.37 “Project” means a multi-stage (each a “Stage”) project to adapt and further
develop Seattle Genetics’ current process for the manufacture of Bulk Drug
Substance to Abbott’s manufacturing facility and develop such process to
commercial scale so as to manufacture Bulk Drug Substance in compliance with
this Agreement, as more fully described in the Project plan set forth in Exhibit
C.

 

1.38 “Project Schedule” means the schedule for the work and Stages to be
completed for the Project set forth in Exhibit C and as may be revised and
modified over time as agreed to in writing by the Parties.

 

1.39 “Purchase Order” means any order instructions, including quantity of Bulk
Drug Substance ordered, delivery date, and shipping instructions, submitted by
Seattle Genetics for supply of Bulk Drug Substance, subject to Section 9.7. In
the event of any terms of the Purchase Order conflict with or are inconsistent
with the terms of this Agreement, the terms of this Agreement shall govern and
control.

 

1.40 “Quality Agreement” means as such term is defined in Section 8.7.

 

1.41 “Reassignment Costs” means as such term is defined in Section 12.7(f).

 

1.42 “Regulatory Authority(ies)” means the FDA, the EMEA, the ICH, or any
comparable national or territorial regulatory entity within the Territory having
substantially the same functions.

 

1.43 “Regulatory Filings” means the governmental filings required to commence
human clinical trials and to obtain approval to market Product in a given
country within the Territory, including, but not limited to, Product
registration(s) and marketing approval(s), as applicable, in each such country.

 

1.44 “Research and Development Fee” means as such term is defined in Section
5.1.

 

1.45 “[***]” means as such term is defined in Section 2.3.

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   5     



--------------------------------------------------------------------------------

1.46 “[***]” means as such term is defined in Section 2.3.

 

1.47 “Response Notice” means as such term is defined in Section 9.8(b).

 

1.48 “Rolling Forecast” means as such term is defined in Section 9.4.

 

1.49 “Seattle Genetics Know-How” means all unique, confidential, proprietary
non-patented technical data, drawings, documentation, analytical and regulatory
information and other information, including all improvements thereto, not
included in Seattle Genetics Patent Rights, as defined below, relating to the
manufacture, use or sale of Bulk Drug Substance that is either (a) owned by
Seattle Genetics (or Seattle Genetics’ Affiliates), or licensed to Seattle
Genetics, with the right to sublicense, as of the Effective Date, (b) generated
by Seattle Genetics without Abbott’s participation during the Term, or (c)
acquired by Seattle Genetics (other than from or on behalf of Abbott) during the
Term.

 

1.50 “Seattle Genetics Patent Rights” means the United States (listed on Exhibit
G) and foreign patents and patent applications, including divisions,
continuations, continuations-in-part, additions, renewals, extensions,
re-examinations and reissues of all such patents and patent applications, all as
are owned by Seattle Genetics (or Seattle Genetics’ Affiliates), or licensed to
Seattle Genetics, with the right to sublicense, claiming Bulk Drug Substance, or
to which Abbott would need a license or sublicense in order to make Bulk Drug
Substance.

 

1.51 “Second Source” means as such term is defined in Section 7.1.

 

1.52 “Stage” means as such term is defined in Section 1.37.

 

1.53 “Term” means as such term is defined in Section 12.1.

 

1.54 “Territory” means the world.

 

1.55 “Third Party” or Third Parties” means any person(s) or entity(ies), as
applicable, other than the Parties, their Affiliates, or the Parties and
Affiliates employees and agents.

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   6     



--------------------------------------------------------------------------------

2. Bulk Drug Substance Development Project

 

2.1 The Project. Following the Effective Date and according to technical reports
and the project plan set forth in Exhibit C, Abbott shall undertake the Project.
The Project shall consist of research and development activities described on
Exhibit C. Abbott shall perform its research and development activities
hereunder pursuant to the terms of this Agreement and the Project; provided,
however, Seattle Genetics understands that, because the Project involves
research from which the results are inherently uncertain, Abbott does not make
[***] of any kind that the Project will result in a commercially-viable process.
Nevertheless, Abbott shall conduct the Project diligently and in accordance with
generally accepted standards of good scientific practice including, but not
limited to, the creation and maintenance of properly witnessed complete and
accurate laboratory notebooks made contemporaneous with the activities reflected
therein.

 

2.2 Project Stages. At the completion of each Stage, except in the event that
this Agreement is otherwise terminated as permitted herein, the Parties shall
mutually agree whether to (i) proceed with the Project; (ii) conduct further
development work under the then current Stage in addition to those activities
described in the Project for the then current Stage; or (iii) terminate this
Agreement. In the event that the Parties cannot agree on (i), (ii) or (iii)
above, the Parties shall organize representatives with technical and executive
decision making authority to meet in good faith and attempt to mutually agree on
(i), (ii) or (iii). If the Parties are unable to reach agreement at any Stage
within ninety (90) days of initiating discussions, then either Party shall
[***].

 

2.3 Manufacturing Facility [***]. Abbott shall [***] for the [***] (as set forth
in the Exhibit C hereto) [***] and Seattle Genetics agrees to pay for [***], on
the date [***] to the initiation of the [***] (payment currently estimated to
occur on [***]) based on the then current Project Schedule, as may be revised by
the Parties (the “[***]”). The [***] shall be [***] for the [***] (the “[***]”)
in accordance with the then current Project Schedule. Beginning on or around
[***], Abbott shall initiate the manufacture of [***] cGMP [***] of Bulk Drug
Substance meeting the Specifications. Once any such [***] occurs, and the [***]
in the [***] has passed, Abbott shall begin to [***] Seattle Genetics [***]
according to the Payment Schedule. In the event that Seattle Genetics does not
utilize the [***] to [***] the Project obligations, the [***] Seattle Genetics
shall [***] to Abbott shall be [***], to equal [***] of the [***] Abbott
pursuant to this Section 2.3. Notwithstanding the foregoing, if Abbott is able
to [***] for the [***], Abbott shall [***] Seattle Genetics with a reasonable
[***] (as elected by Seattle Genetics) in an [***] to be determined in good
faith by Abbott.

 

3. Abbott’s Research and Development Activities

 

3.1 Abbott’s Activities. One of the objectives of the Project shall be for
Abbott to develop and manufacture Bulk Drug Substance and to support Seattle
Genetics’ Regulatory Filings as appropriate, however, Seattle Genetics shall be
responsible for the preparation and filing of Regulatory Filings, and all
communications with Regulatory Authorities, with respect to the Bulk Drug
Substance. Abbott shall conduct and perform its obligations on the Project plan
set forth in Exhibit C as may be amended from time to time by mutual agreement
of the Parties to achieve such objectives, including, but not limited to, the
following:

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   7     



--------------------------------------------------------------------------------

  a. Sourcing raw materials resins, disposable process components, reagents and
testing supplies for use in manufacturing Bulk Drug Substance, provided that
Seattle Genetics is responsible for the cost of such raw materials;

 

  b. Performing pilot scale evaluation of Seattle Genetics’ manufacturing
process;

 

  c. Adapting Seattle Genetics’ manufacturing process to Abbott’s equipment and
systems;

 

  d. Developing optimized process parameters to manufacture Bulk Drug Substance
in Abbott’s manufacturing facility;

 

  e. Preparing suitable manufacturing process documentation, including
instructions and manufacturing controls for inclusion in Regulatory Filings;

 

  f. Provide the Bulk Drug Substance information directly to Seattle Genetics in
support of Regulatory Filings, and assisting Seattle Genetics in responding to
questions from Regulatory Authorities concerning the manufacture of Bulk Drug
Substance;

 

  g. Conducting material contact and cleaning validation studies, engineering
and validation runs, process validation studies, and preparing process
justification and validation summary reports, in a mutually agreed upon timely
manner, to meet pre-approval and other appropriate inspection requirements of
the Regulatory Authorities and to support approval of the manufacture of the
Bulk Drug Substance in an Abbott manufacturing facility;

 

  h. Permitting Seattle Genetics to conduct all necessary cGMP and quality
assurance reviews of Abbott documentation, including review and receipt of
copies of Batch Records;

 

  i. Permitting Seattle Genetics to access Abbott’s manufacturing data relating
to Bulk Drug Substance;

 

  j. Providing Seattle Genetics with acceptable environmental impact statements,
if required, for inclusion with Regulatory Filings;

 

  k. Providing Seattle Genetics with appropriate pilot and commercial scale
batch record manufacturing documentation for Regulatory Filings and other uses
in accordance with the Quality Agreement;

 

  l. Preparation for and administration of the pre-approval inspection (and any
other necessary inspections) by the Regulatory Authorities; and

 

  m. Subject to Section 2.1, manufacturing development supplies, clinical
supplies and process validation batches of Bulk Drug Substance in accordance
with current cGMPs and pursuant to protocols to which the Parties shall mutually
agree in writing.

 

CONFIDENTIAL AGREEMENT

   8     



--------------------------------------------------------------------------------

4. Seattle Genetics’ Research and Development Activities

 

4.1 Seattle Genetics’ Activities. Seattle Genetics shall assist Abbott in
completing the Project, including but not limited to Seattle Genetics’
responsibility for the following:

 

  a. Providing Abbott with applicable analytical methods and reference materials
qualified to Abbott’s standards (which standards shall reasonably comport with
industry standards) for: (1) raw materials. (2) in-process sample testing and
(3) the release of Bulk Drug Substance;

 

  b. Providing Abbott with technical data on Bulk Drug Substance that includes,
but is not limited to, the following: (i) material safety data sheets with
environmental and safety information, and (ii) additional detailed data, if
necessary, to define potential hazards and establish employee exposure levels;

 

  c. Obtaining and providing Abbott with copies of Regulatory Filings as
necessary for the pre-approval inspection; and

 

  d. Maintaining a stability program for, and retaining samples of, the Bulk
Drug Substance.

 

5. Payment for Abbott’s Development Efforts

 

5.1 Research and Development Fee. To reimburse Abbott for its participation in
the Project in compliance with the activities described therein and in this
Agreement, and in accordance with the Payment Schedule, Seattle Genetics shall
pay Abbott a research and development fee (“Research and Development Fee”),
which fee in the aggregate upon completion of the Project may be [***], but
shall not [***], unless revisions occur in the Project scope in accordance with
the terms of this Article 5. The maximum [***] of [***] the costs for the
services to be performed [***] and the raw materials, resins, disposable process
components, reagents and testing supplies which are currently [***]; provided,
however, that if the costs of raw materials, resins, disposable process
components, reagents and testing supplies [***], Seattle Genetics shall[***] for
those excess costs and the Research and Development Fee shall be [***] by the
[***] of those excess costs. The Parties understand and agree that the Research
and Development Fee is comprised of, in part, on a [***], the [***] described in
Section 2.3. The Research and Development Fee shall [***] to Abbott as outlined
in the Payment Schedule. Any such modifications agreed upon by the Parties to
the scope of the Project shall be incorporated into the Payment Schedule by a
written agreement between Seattle Genetics and Abbott.

 

5.2 Changes in Project Scope. If changes occur in the Project or Bulk Drug
Substance Specifications, or if technical difficulties require that Abbott
perform either additional work or repeat work, and provided such work is
unrelated to Abbott’s fault or negligence, in advance of incorporating such
changes or performing any work associated therewith, Abbott shall consult with
Seattle Genetics and thereafter provide Seattle Genetics with a new or revised
written test protocol with cost estimates for such work. If Seattle Genetics
approves such fee and protocols in writing, Abbott shall perform such

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   9     



--------------------------------------------------------------------------------

work and Seattle Genetics shall pay Abbott’s fee for such work in the manner and
at the time as agreed upon by the Parties in writing in conjunction with the
approval of the work.

 

5.3 Additional Filing Costs. Seattle Genetics shall reimburse Abbott for
Abbott’s reasonable out of pocket costs paid to any Third Party, which are
subject in each case to written pre-approval by Seattle Genetics, associated
with any filings with Regulatory Authorities including but not limited to the
filing of a CMC or CMC amendment, in support of Seattle Genetics’ Regulatory
Filings with respect to Bulk Drug Substance. Seattle Genetics also shall
reimburse Abbott for those reasonable out of pocket costs paid to any Third
Party, which are subject in each case to written pre-approval by Seattle
Genetics, for any work requested by Seattle Genetics to produce and assemble
documentation for Bulk Drug Substance registrations outside the United States.
Seattle Genetics shall not be obligated to pay or reimburse Abbott any of its
costs associated with its establishment license or otherwise relating to its
qualification as a manufacturer of biological product for human use, except in
the event that such costs are uniquely attributable to the manufacture of Bulk
Drug Substance, in which event, Seattle Genetics shall be responsible for such
costs.

 

6. Pilot Scale and Clinical Supplies

 

6.1 Pilot Scale Supplies. Subject to Section 2.1, as part of the development
portion of the Project, Abbott shall manufacture and provide to Seattle Genetics
product that results from up to (as determined by Seattle Genetics) [***] of
Bulk Drug Substance. Apart from Section 2.1, and notwithstanding any other terms
or conditions to the contrary contained herein, including, without limitation
Section 13.2, Abbott makes no warranties, express or implied, with respect to
Bulk Drug Substance produced for pilot scale supplies pursuant to this Section
6.1. All warranties, express or implied, including without limitation, the
implied warranties of merchantability, fitness for a particular purpose and
non-infringement, are hereby disclaimed by Abbott with respect to Bulk Drug
Substance manufactured pursuant to this Section 6.1.

 

6.2 [***] Clinical Supplies. Subject to Section 2.1, as part of completing the
Project, Abbott shall manufacture and provide to Seattle Genetics in [***]
clinical supplies of Bulk Drug Substance supplies that result from [***]
according to the mutually agreed final Batch Records and Bulk Drug Substance
Specifications. Abbott warrants the [***] in accordance with Section 13.2. The
Parties shall mutually agree on any alteration of the Project Schedule and Bulk
Drug Substance amount.

 

6.3 Additional Clinical Supplies. If additional [***] clinical supply is desired
by Seattle Genetics, approximately [***] in advance of the desired additional
clinical supply Bulk Drug Substance start date, Seattle Genetics shall provide
Abbott written notice of the same. The parties shall mutually agree on a date
for supplying the additional clinical Bulk Drug Substance. Based on such
mutually agreed upon date Seattle Genetics shall provide Abbott a non-revocable
Purchase Order for its requirements of additional clinical Bulk Drug Substance
to be supplied by Abbott. The price of Bulk Drug Substance purchased pursuant to
this Section 6.3 shall be [***], excluding raw material costs, per batch,
subject to Section 8.2. Abbott warrants the additional [***] in accordance with
Section 13.2.

 

6.4 Revisions to Project Schedule. No revisions may be made to the pilot scale
and

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   10     



--------------------------------------------------------------------------------

clinical development schedule portion of the Project Schedule unless mutually
agreed upon in writing by Seattle Genetics and Abbott. The Parties shall
mutually agree to the revision in fees associated with such agreed upon
adjustment to such schedule.

 

7. Manufacture and Commercial Supply of Bulk Drug Substance

 

7.1 Purchase and Sale of Commercial Bulk Drug Substance. During the Term, Abbott
shall manufacture and deliver commercial Bulk Drug Substance, in accordance with
the terms of this Agreement, for the benefit of Seattle Genetics or its
designee. Seattle Genetics shall purchase, in accordance with the terms of this
Agreement, its commercial Bulk Drug Substance requirements in the Territory up
to the Maximum Quarterly Capacity from Abbott; provided that Abbott is able to
supply commercial Bulk Drug Substance in accordance with Article 9; and provided
further that Seattle Genetics shall have the right, in an effort to ensure a
secure commercial supply of Bulk Drug Substance, to enter into a [***] with a
company other than Abbott for the supply of up to [***] of Seattle Genetics’,
its Affiliates, subsidiaries, licensees, sublicensees and contractors’ worldwide
commercial supply requirements of Bulk Drug Substance (the “[***]”).

 

Seattle Genetics hereby agrees that Abbott will qualify as the [***] if Abbott:

 

  (a) can demonstrate its ability to supply [***] of Seattle Genetics’, its
Affiliates, subsidiaries, licensees, sublicensees and contractors’ worldwide
commercial supply requirements of Bulk Drug Substance for a projected period of
[***] from a [***] facility more than [***] from the manufacturing site
supplying any other portion of Seattle Genetics’ requirements of commercial Bulk
Drug Substance; and

 

  (b) demonstrates that additional capacity is available at Abbott’s
manufacturing site that is then supplying Bulk Drug Substance for a projected
period of at [***]; and

 

  (c) the Parties mutually agree on a revised Bulk Drug Substance price,
delivery dates and other applicable terms and conditions acceptable to both
parties.

 

    Abbott shall manufacture commercial Bulk Drug Substance in accordance with
the Bulk Drug Substance Specifications. The Parties may alter from time to time
the commercial Bulk Drug Substance Specifications by mutual written agreement
without amending this Agreement in accordance with Section 8.2. In the event
that Abbott intends to [***] at any time during the Term, then within [***].
Seattle Genetics shall have the option exercisable at any time during this
Agreement, after the completion of [***], to either (i) terminate this Agreement
with prior written notice to Abbott and in accordance with Section 12.2,
provided however, that Seattle Genetics its Affiliates, subsidiaries, licensees,
sublicensees and/or contractors, as applicable, [***]; or (ii) terminate this
Agreement with prior written notice to Abbott and in accordance with Section
12.2 and [***].

 

7.2 Raw Materials and Components. Abbott shall source all raw materials and
components necessary for the manufacture of the commercial Bulk Drug Substance.
Such raw materials and components are included in the commercial price of the
commercial Bulk Drug

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   11     



--------------------------------------------------------------------------------

Substance as detailed in Exhibit D.

 

8. Manufacture of Bulk Drug Substance

 

8.1 Use of Third Parties. Abbott shall not utilize a Third Party to manufacture
any portion of the Bulk Drug Substance without first obtaining Seattle Genetics’
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. In the event that Abbott is authorized to utilize a Third Party in
the manufacture of Bulk Drug Substance, such Third Party shall be approved by
Abbott’s Quality Assurance department. Any such contract entered into by Abbott
and a Third Party shall contain provisions substantially similar to those set
forth in this Agreement pertaining to the audit of Abbott, that allow Seattle
Genetics to audit such Third Party’s facilities. Abbott agrees that it shall
remain liable for the performance of Abbott’s obligations hereunder in the event
that Abbott is authorized to use a Third Party to perform certain of Abbott’s
obligations on its behalf. It shall be deemed reasonable for Seattle Genetics to
withhold consent to Abbott’s utilization of a Third Party to manufacture any
portion of the Bulk Drug Substance in the event that such utilization would have
a substantial likelihood of (a) impairing or jeopardizing any pending or actual
regulatory approval for the manufacture of the Bulk Drug Substance, (b)
adversely affecting the regulatory status of the Bulk Drug Substance or (c)
materially delaying delivery schedules, increasing the pricing or adversely
affecting the quality of the Bulk Drug Substance.

 

8.2 Modification of Bulk Drug Substance Specifications. Neither Party shall
implement any modification, material or otherwise, to the Bulk Drug Substance
Specifications without the other Party’s prior written approval, provided
however that Abbott’s consent shall not be unreasonably withheld. Prior written
approval of Seattle Genetics for the purposes of this Section 8.2 shall be the
written approval of Seattle Genetics’ Senior Vice President of Development or
Chief Executive Officer. Abbott shall submit to Seattle Genetics a revised price
for either the current or future Stage of development during the Project or the
Bulk Drug Substance that reflects such cost increase or decrease resulting from
any of the following events: (i) the Bulk Drug Substance Specifications are
modified by mutual written agreement, (ii) the Bulk Drug Substance
Specifications must be modified by requirement of any Regulatory Authority, or
(iii) a process change is required as part of the CMC or other applicable
governmental application, and such modification or process change materially
increases or decreases Abbott’s cost to manufacture Bulk Drug Substance. Abbott
and Seattle Genetics shall mutually agree on the cost allocation of such change.
In the event the Parties are unable to agree on such cost allocation, Abbott may
refuse to implement the change in which event, Seattle Genetics may terminate
this Agreement upon prior written notice and in accordance with Section 12.2 or
Abbott may terminate this Agreement upon prior written notice and in accordance
with Section 12.3. If such modification results in the requirement to reprocess
and/or retest previously manufactured and otherwise acceptable Bulk Drug
Substance, any additional costs incurred by Abbott in such reprocessing and/or
retesting shall be paid within the [***] of the mutual written agreement of the
Parties for Abbott to reprocess and/or retest the Bulk Drug Substance; or (ii)
[***] after receipt of the final report of the results of the retest or
reprocessing. The Parties hereby acknowledge that it is their joint objective to
develop and implement a manufacturing process that is as efficient and cost
effective as possible, and to continue to improve its efficiency, as may be
permitted by Regulatory Authorities. During the Term, the Parties shall discuss
and negotiate in good faith regarding the impact of

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   12     



--------------------------------------------------------------------------------

implementation of a scale-up process and/or improved process, which may result
in a cost reduction.

 

8.3 Modification of Bulk Drug Substance Process. Abbott shall not make any
process changes with respect to the manufacture of the Bulk Drug Substance
without prior written approval from Seattle Genetics’ Senior Vice President of
Development or Chief Executive Officer. Abbott shall not make any facility
changes with respect to the manufacture of the Bulk Drug Substance without
providing Seattle Genetics with prior written notice. Prior to any such change
in the manufacturing or facility change being made, Seattle Genetics shall be
responsible for obtaining (a) all necessary approvals from Regulatory
Authorities and (b) to the extent necessary and under terms to be agreed upon in
writing by Seattle Genetics, and borne by Seattle Genetics exclusive of Abbott,
licensure from Abbott or any Third Party in order to practice such process
change for the manufacture of Bulk Drug Substance with respect to such
modifications. Modifications to Abbott’s facilities and the cost thereof
resulting from a change in law, rule, or regulation shall be the responsibility
of Abbott, except to the extent that such costs are uniquely attributable to the
manufacture of Bulk Drug Substance, in which case Seattle Genetics shall be
responsible for such costs. Abbott shall be solely responsible for obtaining any
necessary approvals from Regulatory Authorities for facility changes.

 

8.4 Bulk Drug Substance Title and Shipment. Any Bulk Drug Substance manufactured
by Abbott pursuant to this Agreement shall be shipped [***] using validated
shipping methods, which shall be part of the Bulk Drug Substance Specifications.
[***]. Shipment shall be via a carrier designated by Seattle Genetics. Abbott
shall not ship any Bulk Drug Substance that does not conform to the Bulk Drug
Substance Specifications. Each shipment of Bulk Drug Substance shall be
accompanied by documentation in accordance with Exhibits B (Bulk Drug Substance
Specifications) and H (Quality Agreement).

 

8.5 Bulk Drug Substance Storage. Seattle Genetics shall pay Abbott for any Bulk
Drug Substance storage costs at the Bulk Drug Substance Storage Rate (excepting
retained samples) incurred by Abbott at Seattle Genetics’ request for storage
after the period ending [***] after release of post Launch Date Bulk Drug
Substance, provided that such Bulk Drug Substance was forecasted by Seattle
Genetics according to Article 9.

 

8.6 Quality Control. Abbott shall apply its quality control procedures and
in-plant quality control checks on the manufacture of Bulk Drug Substance for
Seattle Genetics in the same manner as Abbott applies such procedures and checks
to bulk drug substance of similar nature manufactured for sale by Abbott, which
in all events will at least meet generally accepted standards of quality control
in the manufacture of biologics in the pharmaceutical industry. In addition,
Abbott will test and release Bulk Drug Substance to Seattle Genetics in
accordance with the Bulk Drug Substance Specifications described in Exhibit B.

 

8.7 Quality Assurance. The Parties have approved a quality agreement (“Quality
Agreement”) which is attached hereto as Exhibit H, outlining the
responsibilities and key contacts for quality and compliance-related issues.
Items contained in the Quality Agreement include, but are not limited to
recalls, annual product reviews, returned goods, regulatory audits, compliance
with cGMP and compliance with such other quality related concerns as are deemed
appropriate by the Parties. In the event any terms of the Quality Agreement
conflict with or are

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   13     



--------------------------------------------------------------------------------

inconsistent with the terms of this Agreement, the terms of the Quality
Agreement shall govern and control with regards to terms related to quality
assurance or control and otherwise the terms of this Agreement shall govern and
control.

 

8.8 Audits. Seattle Genetics shall have the right, upon [***] prior written
notice to Abbott and receipt of Abbott’s consent thereto, which consent shall
not be unreasonably withheld, conditioned or delayed, to conduct during normal
business hours a quality assurance audit and inspection of Abbott’s records and
Bulk Drug Substance facilities relating to the manufacture of Bulk Drug
Substance and to perform follow-up audits as reasonably necessary. Prior to
Abbott commencing the production of the first batch of commercial Bulk Drug
Substance as ordered by Seattle Genetics, such audits and inspections may be
conducted from time to time on a reasonable basis. Once Abbott has commenced
production of the first batch of commercial Bulk Drug Substance, such audits may
only be conducted [***] each calendar year. The duration of such audits shall
not exceed [***] and such audits shall be performed by no more than [***],
unless Seattle Genetics reasonably believes that a longer audit or additional
personnel are necessary and provides its reasonably adequate reasons for such
belief to Abbott in writing. If Seattle Genetics wishes to perform audits more
often than [***] per calendar year or over a period in excess of [***], Seattle
Genetics shall pay Abbott [***] per additional audit day. Notwithstanding the
foregoing, in the event that an audit is required by Seattle Genetics due to
quality issues that arise, per the terms of Sections 8.9 and/or 9.8, Seattle
Genetics shall be entitled to conduct one additional audit for each such
occurrence [***]. If more than [***] perform the audit, Seattle Genetics shall
pay Abbott [***]. In addition, Seattle Genetics or its licensees shall have the
right at any time during the Term, upon [***] prior written notice to Abbott, to
conduct any audits specifically mandated by any Regulatory Authority or to
respond to specific questions from any such Regulatory Authority.
Notwithstanding anything to the contrary contained in this Agreement, any audits
conducted on Abbott’s property shall be subject to Abbott’s rules and
regulations regarding, without limitation, security and confidentiality and
shall be conducted in the presence of Abbott’s employees. In addition, Abbott
shall promptly provide Seattle Genetics a written response to any such audit
report received by Abbott.

 

Visits by Seattle Genetics to Abbott’s Bulk Drug Substance facilities may
involve the transfer of Confidential Information, and any such Confidential
Information shall be subject to the terms of Article 11 hereof. The results of
such audits and inspections shall be considered Confidential Information under
Article 11 and shall not be disclosed to Third Parties, including but not
limited to any Regulatory Authority, unless required by law and upon prior
written notice to Abbott. If Seattle Genetics utilizes auditors that are not
employees of Seattle Genetics, each of such auditors shall execute a
non-disclosure agreement with confidentiality terms at least as stringent as
those set forth in Article 11.

 

Abbott shall be responsible for inspections of its manufacturing facilities by
any Regulatory Authorities and shall promptly notify Seattle Genetics if such
inspections are directly related to the manufacture of Seattle Genetics’ Bulk
Drug Substance or if the results of a non-related inspection could materially
impair Abbott’s ability to perform in accordance with this Agreement. With
respect to inspections related to the manufacture of Bulk Drug Substance, Abbott
shall (a) provide Seattle Genetics with copies of all documents, reports or
communications received from or given to any Regulatory Authority associated
therewith, (b) permit Seattle Genetics’ representatives to be present on site at
such inspections, and to

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   14     



--------------------------------------------------------------------------------

participate, at Abbott’s reasonable discretion, as appropriate, based on
questions or requests specific to Seattle Genetics and as permitted by
Regulatory Authorities, in such inspections, and (c) allow Seattle Genetics to
provide comments to Abbott, and Abbott shall draft any such correspondence to
Regulatory Authorities in connection therewith.

 

Seattle Genetics shall promptly notify Abbott regarding any inspection on
Seattle Genetics property related to the manufacture of Bulk Drug Substance.

 

8.9 Recalls. Product recalls and contacts with any Regulatory Authorities
relating to the recall of Product shall be the responsibility and under the
control of Seattle Genetics. In the event that Abbott has reason to believe that
any Products should be recalled or withdrawn from distribution, it shall
promptly inform Seattle Genetics in writing of such belief. Seattle Genetics
shall notify the appropriate Regulatory Authorities of any recall and shall be
responsible for coordinating all necessary activities regarding the action
taken. Abbott and Seattle Genetics shall fully cooperate to complete the recall,
and shall thereafter resolve any allocation of liability as may be appropriate
in accordance with the terms of this Agreement. The costs and expenses of
conducting any recall shall be treated as follows:

 

  (a) If any Product is recalled as a result of the supply by Abbott of Bulk
Drug Substance that was not manufactured in compliance with the terms of this
Agreement, then Abbott shall reimburse Seattle Genetics for all reasonable
expenses actually incurred as a result of such recall including the cost of the
Bulk Drug Substance. If Seattle Genetics elects to utilize a Third Party to
conduct a recall, Seattle Genetics shall notify Abbott of the identity of such
Third Party;

 

  (b) If each Party contributes to the cause for a recall, the expenses actually
incurred as a result of such recall will be shared in proportion to each Party’s
responsibility; and

 

  (c) All recalls of Product other than those described in clauses (a) or (b)
shall be at Seattle Genetics’ sole expense. Seattle Genetics shall give Abbott
prompt written notice of any Product recalls that Seattle Genetics believes were
caused or may have been caused by Abbott’s failure to comply with this
Agreement.

 

8.10 Payment Terms

 

(a) Price and Payment. For (a) work performed in conducting the Project in
accordance with this Agreement, (b) Deliverables to Seattle Genetics as
specified in Exhibit C, and (c) Bulk Drug Substance that is manufactured and
delivered in accordance with this Agreement and meets the Bulk Drug Substance
Specifications, Abbott shall invoice Seattle Genetics according to the Payment
Schedule and Bulk Drug Pricing in Exhibit D. Seattle Genetics shall make payment
of all undisputed amounts due under this Agreement net [***] from the date of
receipt of Abbott’s invoice; provided that with respect to payments owed by
Seattle Genetics for [***] pursuant to Section 2.3, payment terms shall be net
[***] from the date of receipt of Abbott’s invoice. All payments due under this
Agreement shall be paid in U.S. Dollars by wire transfer (Seattle Genetics will
endeavor but is not obligated to provide twenty four (24) hours advance notice
of each wire transfer to the bank account identified below or such other

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   15     



--------------------------------------------------------------------------------

bank accounts as Abbott shall designate in writing to Seattle Genetics) or by
such other means agreed to by the Parties, for value, in each case at the
expense of the Seattle Genetics:

 

[***]

 

(b) Taxes. Any federal, state, county or municipal sales or use tax, excise,
customs charges, duties or similar charge, or any other tax assessment (other
than that assessed against income, real property, or the right of Abbott to do
business), license, fee or other charge lawfully assessed or charged on the
manufacture, sale or transportation of Bulk Drug Substance sold pursuant to this
Agreement shall be paid by and the responsibility of Seattle Genetics.

 

8.11 Dedicated Equipment. Seattle Genetics shall pay the cost of additional
equipment purchased by Abbott (“Dedicated Equipment”), which is required for
Abbott to manufacture Bulk Drug Substance for Seattle Genetics (subject to the
approval conditions stated below). Abbott shall advise Seattle Genetics of any
Dedicated Equipment required and the estimated costs associated with the
purchase, installation and validation of such Dedicated Equipment. Abbott must
receive written approval (letter, e-mail or facsimile) by an authorized Seattle
Genetics representative prior to the purchase of any such Dedicated Equipment.
Such Dedicated Equipment shall be used exclusively for manufacturing of Bulk
Drug Substance hereunder, unless otherwise permitted in advance by Seattle
Genetics in writing. [***]. Abbott shall bill Seattle Genetics for the
reasonable installation and equipment validation costs after Abbott installs the
Dedicated Equipment. Seattle Genetics shall be responsible for any licensing
fees, milestones, or royalties associated with Dedicated Equipment. This Section
8.11 shall not apply to any replacement equipment purchased by Abbott because of
obsolescence (technical or otherwise). Dedicated Equipment, as estimated on or
around the Effective Date, is outlined in Exhibit F. Abbott shall own any
Dedicated Equipment. In the event this Agreement is terminated, Abbott and
Seattle Genetics shall in good faith agree on the commercially reasonable
procedures and costs related to the transfer of title to and possession of
Dedicated Equipment to Seattle Genetics. Seattle Genetics agrees and
acknowledges that upon termination of this Agreement, unless otherwise agreed in
accordance with this Section, Seattle Genetics shall own such Dedicated
Equipment and shall remove its Dedicated Equipment from Abbott’s property within
thirty (30) days after the termination of the Agreement. Upon such termination,
if Abbott wishes to retain any such Dedicated Equipment (in Abbott’s sole
discretion), and Seattle Genetics approves of such retention in writing, Abbott
shall [***]. In addition to Exhibit F, Abbott shall submit quarterly to Seattle
Genetics, an updated estimate of Dedicated Equipment costs for the entire
Project.

 

Risk of loss of all Dedicated Equipment shall be retained by Seattle Genetics;
provided, however, that Abbott shall be responsible for replacing any Dedicated
Equipment that is destroyed due to Abbott’s negligence, willful misconduct,
unauthorized use or unauthorized use with other products. All Dedicated
Equipment shall remain at Abbott’s manufacturing facilities.

 

Abbott shall be responsible for maintaining and servicing the Dedicated
Equipment. Seattle Genetics, however, shall be responsible for the cost of
non-routine maintenance and servicing of the Dedicated Equipment (such as major
repairs and material parts replacement), except to the extent caused by Abbott’s
negligence, willful misconduct,

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   16     



--------------------------------------------------------------------------------

unauthorized use or use with other products in which case Abbott shall be
responsible. Abbott shall notify Seattle Genetics prior to the performance of
any non-routine maintenance or servicing, and Seattle Genetics shall reimburse
Abbott at cost for such maintenance or servicing costs that Seattle Genetics has
authorized to be incurred and for which it is responsible.

 

9. Orders and Forecasts for Commercial Supply of Bulk Drug Substance

 

9.1 First Year Estimate. Seattle Genetics shall, within [***] after filing its
BLA for Bulk Drug Substance, provide Abbott with a written estimate of Seattle
Genetics’ monthly requirements of commercial Bulk Drug Substance to be supplied
by Abbott for the first Contract Year; provided, however, the Parties
acknowledge that most if not all requirements of commercial Bulk Drug Substance
for the first Contract Year may be obtained through the [***] described in [***]
of the [***]. Abbott acknowledges that such quantities are estimates only and
are nonbinding.

 

9.2 First Order. Abbott and Seattle Genetics shall cooperate fully in estimating
and scheduling production for Seattle Genetics’ first commercial order of Bulk
Drug Substance in anticipation of regulatory approval of Bulk Drug Substance.

 

9.3 First Firm Order. At least [***] in advance (the “Initial Order Date”) of
the desired commercial Bulk Drug Substance start date for manufacturing, Seattle
Genetics shall place its first firm Purchase Order for [***] following the
desired Bulk Drug Substance availability date to be mutually agreed to. At the
same time, Seattle Genetics shall provide to Abbott Seattle Genetics’ estimate
of its monthly requirements of commercial Bulk Drug Substance to be supplied by
Abbott for the next succeeding [***] period. For illustrative purposes only, the
following are examples of how the Parties intend to apply this Section 9.3:

 

Example: If the desired Bulk Drug Substance start date for manufacturing is
[***], Seattle Genetics will place its first firm Purchase Order on the Initial
Order Date (which will be [***]) for its expected orders to be delivered during
the [***] following the desired Bulk Drug Substance availability date.

 

9.4 Rolling Forecast. At the beginning of each Calendar Quarter following the
Initial Order Date, Seattle Genetics shall provide to Abbott a rolling [***]
projection of requirements of commercial Bulk Drug Substance to be supplied by
Abbott, with the first [***] of such projection consisting of firm Purchase
Orders (subject to Section 9.3) and the remaining [***] of such projection
consisting of Seattle Genetics’ best estimate forecast of its commercial Bulk
Drug Substance requirements (the “Rolling Forecast”). For illustrative purposes
only, the following are examples of how the Parties intend to apply this Section
9.4:

 

Example: Considering the scenario under Example 1 of Section 9.3, at the
beginning of each Calendar Quarter following the Initial Order Date, commencing
the [***], Seattle Genetics shall provide to Abbott a rolling [***] forecast in
the format described above; provided, however, the Parties recognize that all
months under the first firm Purchase Order will remain firm due to the initial
firm forecast produced under Section 9.3.

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   17     



--------------------------------------------------------------------------------

9.5 Purchase Order Acceptance. If a firm Purchase Order is not in excess of one
[***] of the amounts previously reflected for the applicable months in the
immediately preceding Rolling Forecast, and the amounts in the firm Purchase
Order are in compliance with the [***], the firm Purchase Order shall be deemed
accepted by Abbott upon its receipt thereof. If, however, the firm Purchase
Order exceeds such [***], or the amounts ordered for any given Calendar Quarter
would exceed the [***], then, within thirty (30) days after receipt of Seattle
Genetics’ firm Purchase Orders for commercial Bulk Drug Substance, Abbott shall
confirm to Seattle Genetics its acceptance or non acceptance of the Purchase
Order, the delivery date and the quantity of commercial Bulk Drug Substance
ordered by Seattle Genetics, however, the Parties acknowledge that a firm
Purchase Order may be in excess of [***] or exceed the Calendar Quarter [***]
during the [***] time period immediately preceding the anticipated First
Commercial Sale. During such time period, Abbott shall use commercially
reasonable efforts to accept the firm Purchase Order in excess of one [***] or
the Calendar Quarter [***]. In the event that Abbott is unable to meet Seattle
Genetics’ order, then Seattle Genetics may either (a) reduce its firm Purchase
Order to no more than [***] of the amounts previously reflected for the
applicable months in the Rolling Forecast and to fall into compliance with the
[***] or (b) employ a Third Party supplier of commercial Bulk Drug Substance,
provided that the Third Party supplier is only employed to supply the firm
Purchase Order for which Abbott was unable to fulfill.

 

9.6 Firm Order Changes. If, due to significant unforeseen circumstances, Seattle
Genetics requests to increase Seattle Genetics’ firm Purchase Order within the
[***] firm Purchase Order timeframe, then Abbott shall attempt to accommodate
the changes within reasonable manufacturing capabilities and efficiencies.
Abbott shall advise Seattle Genetics in writing of the costs associated with
making any such change and Seattle Genetics shall be deemed to have accepted the
obligation to pay Abbott for such costs if Seattle Genetics indicates to Abbott,
in writing, that Abbott should proceed to make the change. Abbott is obligated
to fill all accepted firm Purchase Orders for commercial Bulk Drug Substance
provided that (i) the Purchase Order is no greater than [***] of the amounts
previously reflected for the applicable months in the immediately preceding
Rolling Forecast and (ii) the firm Purchase Order is in compliance with the
[***]. Abbott shall use reasonable commercial efforts to fill any accepted firm
Purchase Orders for commercial Bulk Drug Substance in excess of such [***].

 

9.7 Purchase Order Terms. Each Purchase Order or any acknowledgment thereof,
whether printed, stamped, typed, or written shall be governed by the terms of
this Agreement and none of the provisions of such Purchase Order or
acknowledgment shall be applicable except those specifying Bulk Drug Substance
and quantity ordered, delivery dates, special shipping instructions and invoice
information.

 

9.8 Acceptance of Bulk Drug Substance.

 

(a) Acceptance. Seattle Genetics shall inspect the Bulk Drug Substance
manufactured by Abbott following receipt thereof and, within [***] following
receipt of the items to be delivered pursuant to Section 8.4, (i) shall give
Abbott written notice (a “Deficiency Notice”) of any Bulk Drug Substance that
fails to comply with any of Abbott’s warranties stated in Section 13.2; and (ii)
shall reconcile the shipment against the relevant firm Purchase Order and give
Abbott notice of any shortages. Should Seattle Genetics fail to provide Abbott
with written notice of its acceptance or rejection of the Bulk Drug Substance
within the above described [***]

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   18     



--------------------------------------------------------------------------------

period, then the delivery shall be deemed to have been accepted by Seattle
Genetics on the [***] after delivery of the items required pursuant to Section
8.4, except with respect to defects or items of nonconformance which could not
be discovered at such time in the exercise of reasonable care, provided that in
regard to any such non-discoverable defects, Seattle Genetics shall notify
Abbott of such defects prior to [***] after acceptance of such Bulk Drug
Substance in accordance with this Section 9.8(a). In the event that Seattle
Genetics does not provide notice regarding non-discoverable defects within such
[***] time period, then Seattle Genetics shall be deemed to have accepted such
Bulk Drug Substance. Any written notice to Abbott of its failure to deliver an
item required to be delivered pursuant to Section 8.4 or of a shortage of
greater than [***] of Bulk Drug Substance, as required to be delivered by Abbott
in accordance with Section 9.5 shall be deemed to be a Deficiency Notice.

 

(b) Determination of Deficiency. Upon receipt of a Deficiency Notice pertaining
to compliance with the Bulk Drug Substance Specifications, Abbott shall have
[***] to advise Seattle Genetics in writing that it agrees or disagrees in good
faith with the contents of such Deficiency Notice (the “Response Notice”). If
Seattle Genetics and Abbott fail to agree within [***] after Seattle Genetics’
receipt of Abbott’s Response Notice, then the Parties shall promptly mutually
select an independent laboratory to evaluate (using the test methods described
in the Bulk Drug Substance Specifications) if the Bulk Drug Substance deviates
from any Bulk Drug Substance Specifications. Such evaluation shall be binding on
the Parties, and if such evaluation certifies that the Bulk Drug Substance
deviates from any Bulk Drug Substance Specifications, Seattle Genetics may
reject that Bulk Drug Substance in accordance with Section 9.8(c). If such
evaluation reveals that the Bulk Drug Substance in question complies with the
Bulk Drug Substance Specifications and Abbott has complied with all the
warranties in Section 13.2, then Seattle Genetics shall be deemed to have
accepted delivery of such Bulk Drug Substance upon the independent laboratory
issuing its opinion. If the Bulk Drug Substance is found to be in compliance
with the Bulk Drug Substance Specifications, Seattle Genetics shall pay the
costs of the independent laboratory. Otherwise, Abbott shall pay such costs.

 

(c) Rejection. Subject to the provisions of Section 9.8(b), Seattle Genetics has
the right to reject and return, at the expense of Abbott, any portion of any
shipment of Bulk Drug Substance that deviates from any Bulk Drug Substance
Specifications, without invalidating any remainder of such shipment, to the
extent that such deviation arises from Abbott’s failure to manufacture and
supply the Bulk Drug Substance in accordance with this Agreement (including,
without limitation, the Bulk Drug Substance Specifications). In such event,
Abbott [***] shall promptly replace such rejected amounts with Bulk Drug
Substance that conforms with the Bulk Drug Substance Specifications; provided,
however, that solely with respect to the Bulk Drug Substance supplied as a
result of the first [***] manufactured by Abbott pursuant to Section 6.2, Abbott
shall only replace such rejected amounts of Bulk Drug Substance [***] if such
failure to conform with Bulk Drug Substance Specifications arises from Abbott’s
negligence or willful misconduct, contamination or mechanical failure or any
other failure attributable to Abbott; otherwise, Abbott’s obligation to replace
such rejected amounts of Bulk Drug Substance from the [***] shall be contingent
on Seattle Genetics paying Abbott [***], in which case Abbott shall conduct an
additional [***] and provide all of the resulting Bulk Drug Substance to Seattle
Genetics pursuant to the same terms and conditions as specified in this
Agreement pertaining to the [***].

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   19     



--------------------------------------------------------------------------------

10. Proprietary Ownership of Development Work, Preexisting Technology and
License Grants

 

10.1 Existing Proprietary Information. Except as otherwise expressly provided
herein, neither Party shall be deemed to have been granted any license or other
rights to patent rights, know-how relating to compounds, formulations, or
processes which are owned or controlled by the other Party existing as of the
Effective Date.

 

10.2 Abbott Inventions. Abbott shall own all proprietary rights to Abbott
Inventions, and may obtain patent, copyright, and/or other proprietary
protection relating thereto. Abbott hereby grants to Seattle Genetics an [***]
license to each Abbott Invention, which has been incorporated into the
manufacturing process of the Bulk Drug Substance solely for making Bulk Drug
Substance. Seattle Genetics shall have the right to [***] the aforementioned
license to third parties for the sole purpose of manufacturing Bulk Drug
Substance and provided Seattle Genetics provides Abbott written notice of such
[***] and the name of the [***]. Use of such license shall [***], but only in
the event that Abbott Patent Rights essential for the manufacture of Bulk Drug
Substance are included in such license. The obligation to [***] shall expire
upon the later of (i) the last to expire issued claim contained with such
licensed Abbott Patent Rights or (ii) [***]. Prior to incorporating any Abbott
Invention into the manufacturing process for the Bulk Drug Substance that will
require [***] in the future, Abbott shall (1) provide Seattle Genetics with all
reasonably necessary information regarding the Abbott Invention (provided that
such information is within Abbott’s control and such disclosure is not
prohibited or restricted by confidentiality protections, in which event, Abbott
shall use reasonable efforts to obtain appropriate waivers to permit disclosure
of such information) to allow Seattle Genetics to conduct intellectual property
due diligence, including without limitation all relevant patents, patent
applications, and any applicable license agreements (which license agreements
are subject to third party confidentiality obligations and may be redacted) and
(2) obtain Seattle Genetics prior written approval for inclusion of such Abbott
Invention. In the event that either (x) Abbott incorporates such Abbott
Invention without Seattle Genetics’ prior written approval or (y) Seattle
Genetics requires such license because Abbott cannot supply Bulk Drug substance
in accordance with the requirements of the Agreement and such failure is not the
result of Seattle Genetics actions or negligence, then during such period of
time when Abbott fails to supply Seattle Genetics or until Abbott receives
Seattle Genetics’ approval for incorporation of an Abbott Invention, Seattle
Genetics shall have a [***] in accordance with this Section 10.2. [***]. In the
event that Abbot files a patent application on an Abbott Invention that has been
incorporated into the manufacturing process for the Bulk Drug Substance, then
Abbott shall so notify Seattle Genetics within thirty (30) days of the filing of
such patent application. Failure to notify Seattle Genetics of the filing of
said patent application on an Abbott Invention shall not excuse Seattle Genetics
from [***] on such Abbott Invention if Seattle Genetics has given its prior
written approval for inclusion of such Abbott Invention as set forth above.

 

10.3 Seattle Genetics Inventions. With respect to any ideas, innovations or
inventions (whether or not patentable) developed by Seattle Genetics (alone, or
in conjunction with Third Parties and exclusive of Abbott) during the Term and
relating to the Bulk Drug Substance, other than Abbott Inventions (“Seattle
Genetics Inventions”), Seattle Genetics shall own all proprietary rights to such
Seattle Genetics Inventions, and may obtain patent, copyright, and/or other
proprietary protection relating to such ideas, innovations and inventions.
During the Term,

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   20     



--------------------------------------------------------------------------------

Seattle Genetics hereby grants to Abbott a royalty-free, worldwide, nonexclusive
license (with the right to grant sublicenses only upon Seattle Genetics prior
written approval in each case) for the sole purpose of satisfying Abbott’s
obligations hereunder, to Seattle Genetics Confidential Information, Seattle
Genetics Know-How, Seattle Genetics Patent Rights, Seattle Genetics Inventions
and other proprietary rights reasonably necessary to conduct the research and
development work described in Articles 3 and 4 hereof, and to comply with
Abbott’s obligations hereunder, including without limitation, making and
supplying to Seattle Genetics Bulk Drug Substance hereunder.

 

10.4 Joint Inventions. Except for inventions to be owned individually by a Party
as described in Sections 10.2 and 10.3 above, each Party shall own a fifty
percent (50%) undivided interest in all such inventions, discoveries and
know-how made, conceived, reduced to practice and/or otherwise generated jointly
by at least one employee, agent, or other person acting for each Party in the
course of this Agreement. The Parties shall choose an external counsel by mutual
agreement to prepare and prosecute any patent applications, U.S. and foreign,
covering Joint Inventions. The Parties shall share the expenses associated with
the prosecution and maintenance of patent applications and patents covering
joint Inventions. Notwithstanding anything to the contrary in this Agreement,
any ideas, innovations or inventions related [***]

 

10.5 Payments due to Third Parties. Subject to Sections 8.3 and 14.2(ii),
Seattle Genetics shall be [***] that are associated with Third Party technology
used in the making, having made, using, offering for sale, selling, importing
and exporting of Product. In the event that Abbott has a license to any Third
Party technology related to Abbott’s Manufacture of the Bulk Drug Substance and
to which Abbott has the [***] to Seattle Genetics, the value of such Third Party
license is readily ascertainable, and Abbott can obtain an [***] to such Third
Party license, Abbott agrees to provide Seattle Genetics with the right to
obtain such a [***] under the Third Party license.

 

10.6 [***]. Notwithstanding anything to the contrary in this Agreement, prior to
making any Bulk Drug Substance pursuant to Section 7 (Manufacture and Commercial
Supply of Bulk Drug Substance) but after [***] is completed, Seattle Genetics
shall determine [***]

 

CONFIDENTIAL AGREEMENT

   21     



--------------------------------------------------------------------------------

11. Confidential Information

 

Neither Party shall use or disclose any of the other Party’s Confidential
Information received by it without the prior written consent of the other Party.
Except as provided in the following sentence, nothing contained in this Article
shall be construed to restrict the Parties from disclosing Confidential
Information as is reasonably necessary to perform acts expressly permitted by
this Agreement or such acts the Parties’ could reasonably expect to be performed
in conjunction with the approval and/or manufacture of Bulk Drug Substance
and/or any Product. However, if either Party is required or feels it necessary
to disclose any of the other Party’s Confidential Information received by it
pursuant to this Agreement (whether by audit or otherwise) to any Third Party or
governmental authority or agency in compliance with any federal, state and/or
local laws and/or regulations, or pursuant to an order of a court of competent
jurisdiction, the disclosing Party shall first notify the Party owning such
Confidential Information, prior to any such disclosure, in order to afford the
disclosing Party a reasonable opportunity to obtain a protective order as to
such information and will use reasonable efforts to obtain reliable assurance
that the information disclosed will be treated confidentially. In any event,
each Party shall make any disclosures of the other Party ‘s Confidential
Information received by it pursuant to this Agreement only to the extent
required, and only to such persons who have a need to know. The obligations of
each Party relating to the other Party’s Confidential Information shall expire
[***] after termination of this Agreement. The disclosure of Confidential
Information shall not constitute the grant of any license or any other rights,
or generate any business arrangements, unless specifically set forth herein or
in another writing.

 

Neither Party shall disclose the existence or any terms and conditions of this
Agreement except (a) with the other Party’s prior written consent or (b) as
required to comply with foreign, federal, state or local laws and regulations
(including, without limitation, federal and state securities laws and
regulations).

 

Each Party acknowledges that the remedy at law for any breach of this Article 11
would be inadequate, and the full amount of damages that may result from such
breach is not readily susceptible to being measured in monetary terms.
Accordingly, in the event of a breach or threatened breach by either Party of
this Article 11, the other Party shall be entitled to immediate injunctive
relief prohibiting any such breach and requiring the immediate return of all
Confidential Information. Such remedies shall be in addition to any other
remedies that may be available.

 

12. Term and Termination

 

12.1 Term. This Agreement shall become effective as of the Effective Date, and
unless sooner terminated hereunder, shall continue in effect until the
completion of the [***] Contract Year following the Launch Date (the “Initial
Term”). AT THE END OF THE INITIAL TERM, THE INITIAL TERM SHALL BE AUTOMATICALLY
EXTENDED AND, UNLESS SOONER TERMINATED HEREUNDER, SHALL TERMINATE ONLY AFTER NO
LESS THAN [***] PRIOR WRITTEN NOTICE OF A PARTY’S INTENT TO TERMINATE IS GIVEN
TO THE OTHER PARTY (WHICH NOTICE MAY BE GIVEN PRIOR TO OR AFTER THE EXPIRATION
OF THE INITIAL TERM) (“Term”).

 

12.2 Seattle Genetics Termination Rights. Seattle Genetics may terminate this
Agreement (i) upon [***] prior written notice to Abbott if Seattle Genetics
determines in good

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   22     



--------------------------------------------------------------------------------

faith that the clinical, development and/or commercial stage of the Bulk Drug
Substance, before or after the Launch Date, is not technically, clinically or
commercially feasible as determined by Seattle Genetics, subject to Section 7.1
and this paragraph, (ii) upon [***] prior written notice to Abbott, in the event
Seattle Genetics delivers to Abbott [***] or more Deficiency Notices in any
[***] period or Deficiency Notices in respect of [***] consecutive shipments,
(iii) immediately after prior written notice to Abbott in accordance with
Section 2.2 or (iv) in accordance with Sections 7.1 or 8.2 after prior written
notice in accordance with such Sections. In the event that Seattle Genetics, its
Affiliates or its Third Party licensees begins commercial development and sale
of the Bulk Drug Substance within [***] of termination of this Agreement in
accordance with clause (i) of this Section, then Abbott shall have the option of
reinstating this Agreement and Seattle Genetics shall be obligated to purchase
the Bulk Drug Substance from Abbott, provided that Seattle Genetics’ prior
termination of this Agreement was not related to any deficiency uniquely related
to Abbott’s facility or performance, including without limitation problems with
process development, scale-up, Bulk Drug Substance quality, regulatory issues or
timing delays.

 

12.3 Abbott Termination Rights. Abbott may terminate this Agreement (i) upon
[***] prior written notice to Seattle Genetics if Abbott determines in good
faith that the development of a commercially reasonable manufacturing process
for the Bulk Drug Substance is [***] feasible in [***] or (ii) immediately after
prior written notice to Seattle Genetics in accordance with Sections 2.2 and
8.2.

 

12.4 General Termination Rights. Upon the occurrence of the following events,
either Party may terminate this Agreement by giving the other Party [***] prior
written notice:

 

  (a) Upon the bankruptcy or insolvency of the other Party;

 

  (b) Upon the material breach of any provision of this Agreement by the other
Party if the breach is not remedied prior to the expiration of such [***]]
notice period, or if the breach is of a type that cannot be remedied within
[***], then a remedy promptly commenced and diligently pursued until complete
remediation; or

 

  (c) Upon the breach of the representations and warranties contained in Section
28.

 

12.5 Termination in Event of Hardship. In the event that during the Term the
general situation and/or the data and/or economic appropriateness on which this
Agreement is based are substantially changed such that it is not commercially
reasonable for a Party to proceed towards commercialization of the Bulk Drug
Substance, such Party may, after good faith negotiations between the Parties,
terminate this Agreement with [***] prior written notice to the other Party;
provided, however, that in the event that Seattle Genetics, its Affiliates or
its Third Party licensees subsequently proceeds toward the commercialization of
Bulk Drug Substance, within [***] of termination of this Agreement in accordance
with this Section, then Abbott shall have the option of reinstating this
Agreement and Seattle Genetics shall be obligated to purchase the Bulk Drug
Substance from Abbott, provided that Seattle Genetics’ prior termination of this
Agreement was not related to any deficiency uniquely related to Abbott’s
facility or performance, including without limitation problems with process
development, scale-up, Bulk Drug Substance quality, regulatory issues or timing
delays.

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   23     



--------------------------------------------------------------------------------

12.6 Termination Due to Regulatory Action. Seattle Genetics may terminate this
Agreement upon [***] written notice in the event that a Regulatory Authority
takes any action, lasting more than [***], directly affecting Abbott’s ability
to operate its biologics manufacturing business or the manufacturing facilities
at which the Bulk Drug Substance is being made. Abbott shall take reasonable
steps to achieve the orderly transition of the manufacturing process to a Third
Party and shall pay all costs payable to said Third Party (other than Affiliates
of either Party) (less any costs recoverable by Seattle Genetics in the form of
Bulk Drug Substance that may be incorporated into marketable Product) to
complete a BLA with respect to the replacement manufacturer’s production of the
Bulk Drug Substance provided that Abbott’s share of such costs shall not exceed
[***]. Seattle Genetics shall ensure that the Third Party manufacturer shall be
subject to terms of confidentiality with respect to Abbott’s Confidential
Information, as well as this Section 12.6, that are no less protective than the
confidentiality set forth in Article 11 of this Agreement.

 

12.7 Actions on Termination. Upon expiration or termination of this Agreement
for any reason, the following shall occur:

 

  (a) Dedicated Equipment. In accordance with Section 8.11, upon Seattle
Genetics’ option (i) Abbott shall deliver to Seattle Genetics (at Seattle
Genetics’ cost of removal and shipment) all Dedicated Equipment, or if the
Parties mutually agree (ii) Abbott shall purchase all Dedicated Equipment from
Seattle Genetics at its depreciated (calculated on a straight-line basis) book
value thereof;

 

  (b) Confidential Information and Records. Subject to Section 12.7(c), each
Party shall deliver to the other, or destroy at the Parties election, all
materials, reports, and other documents (including copies thereof except that
either Party may keep one copy of Confidential Information for its archival
purposes subject to the confidentiality provisions in this Agreement) in its
possession or control containing Confidential Information of the other Party,
and each will cease to make use of the other’s Confidential Information; in
particular, the Bulk Drug Substance Specifications shall be promptly returned to
Seattle Genetics along with the following records, which are to be maintained by
Abbott on behalf of Seattle Genetics during the Term: Bulk Drug Substance
Specific Master Manufacturing Batch Records; Drug Product Specific Test Methods;
Drug Product Specific Standard Operating Procedures; Drug Product Specific
Material Specifications (in-process limits and Drug Product specifications); and
Drug Product Specific Validation Protocols and Reports (Equipment, Process,
Cleaning, Test Method);

 

  (c) Technology Transfer. Upon Seattle Genetics’ request and provided that the
Agreement neither (i) was terminated by Abbott in accordance with Section 12.4
nor (ii) has expired or terminated in accordance with Section 12.1, Abbott will
reasonably assist Seattle Genetics with the transfer of the manufacturing
process associated with the Bulk Drug Substance to Seattle Genetics or its
designee (in the event that the Agreement was terminated by Abbott in accordance
with Section 12.4 or has expired or terminated in accordance with Section 12.1,
Seattle Genetics shall have the option to have Abbott reasonably assist Seattle
Genetics with the transfer of the manufacturing process associated with the Bulk
Drug Substance to Seattle Genetics or its designee, at Seattle Genetics sole
cost and expense);

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   24     



--------------------------------------------------------------------------------

  (d) Raw Materials. Abbott shall return to Seattle Genetics all unused raw
materials associated with Bulk Drug Substance to the extent such raw materials
have been paid for by Seattle Genetics;

 

  (e) Maintenance of Information. Abbott and Seattle Genetics shall continue to
maintain information about the Bulk Drug Substance and its production for such
time and in such manner as required by the Regulatory Authorities and shall
continue to respond in a timely manner to all queries and requests for
information from Regulatory Authorities; and

 

  (f) Project Reassignment Costs. If the Project is terminated, Abbott shall
advise Seattle Genetics of Abbott’s reasonable research and development fees on
the Project incurred in accordance with the Project budget as described in
Article 5 of this Agreement (“Incurred Fees”) prior to such termination. The
Parties shall negotiate in good faith an appropriate and reasonable adjustment
based upon Abbott’s Incurred Fees and Seattle Genetics’ Research and Development
Fee payments previously made following such termination. Unless the Agreement
was terminated in accordance with Section 12.4(b) due to Abbott’s material
breach, Seattle Genetics shall pay Abbott for [***] associated with reassignment
of resources as determined in good faith by Abbott (“[***]”). Such [***] shall
include but not be limited to: [***] (less any avoidable out-of-pocket costs).
Abbott shall use reasonable efforts to minimize [***]. Any such [***] shall be
limited to costs incurred within the period of time that is the shorter of (a)
actual reassignment of the labor, assets and other resources or (b) the [***]
period following the termination of the Agreement, except to the extent that
Seattle Genetics approves such additional costs in writing. Abbott shall provide
to Seattle Genetics a detailed summary of Incurred Fees and [***] payable
pursuant to this Section 12.7.

 

12.8 Purchase of Firm Orders. Upon termination of this Agreement by Seattle
Genetics for any reason, except for Abbott’s material breach in accordance with
Section 12.4(b), Seattle Genetics shall pay an amount to Abbott equal to the
[***]. Notwithstanding the foregoing, if Abbott is able to resell its unused
capacity that was attributable to the firm Purchase Order, it shall provide
Seattle Genetics with a reasonable credit, offset or refund (as elected by
Seattle Genetics) in an amount to be determined in good faith by Abbott. Seattle
Genetics shall have no purchase obligations beyond the amounts reflected in the
firm Purchase Order.

 

12.9 Survival Provisions. Termination, expiration, cancellation or abandonment
of this Agreement through any means and for any reason shall not relieve the
Parties of any obligation accruing prior thereto, including, but not limited to,
the obligation to pay money, and shall be without prejudice to the rights and
remedies of either Party with respect to the antecedent breach of any of the
provisions of this Agreement. Further, Articles 1, 10-16, 18-22, 24, 27, and 28
and Sections 2.3 (Payment for [***]), 5.1, 5.3, 8.9, 8.11, 9.3 and 9.4 (firm
orders), shall survive the termination of this Agreement.

 

13. Warranties; Limitation of Liability.

 

13.1 Seattle Genetics Warranties. Seattle Genetics warrants that it owns or
controls all of the rights in and to the Seattle Genetics Patent Rights, Seattle
Genetics Know-How, and Confidential Information provided by Seattle Genetics to
Abbott hereunder, and that it has the full right and authority to grant to
Abbott the licenses described in Section 10.3. SEATTLE

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   25     



--------------------------------------------------------------------------------

GENETICS MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO BULK
DRUG SUBSTANCE, SEATTLE GENETICS PATENT RIGHTS, SEATTLE GENETICS KNOW-HOW, AND
SEATTLE GENETICS CONFIDENTIAL INFORMATION PROVIDED HEREUNDER. ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT, ARE HEREBY DISCLAIMED BY SEATTLE GENETICS. IN NO EVENT, EXCEPT
PURSUANT TO SECTION 14.1, SHALL SEATTLE GENETICS OR SEATTLE GENETICS’ AFFILIATES
BE LIABLE FOR INDIRECT, INCIDENTAL, LIQUIDATED OR CONSEQUENTIAL DAMAGES,
INCLUDING WITHOUT LIMITATION, LOST REVENUES OR PROFITS. If at any time any
representation or warranty to Seattle Genetics’ knowledge is no longer accurate,
Seattle Genetics will promptly notify Abbott of such fact.

 

13.2 Abbott Warranties. Abbott warrants to Seattle Genetics that Bulk Drug
Substance delivered to Seattle Genetics pursuant to this Agreement (other than
pursuant to Section 6.1) shall have been manufactured pursuant to cGMPs, the
Batch Records shall conform with the Bulk Drug Substance Specifications, shall
have been manufactured in compliance with this Agreement and all applicable laws
and regulations and shall be free from defects in materials and workmanship.
Abbott warrants to Seattle Genetics that it has, and shall maintain in
compliance with applicable laws and regulations during the Term, the facilities,
equipment, personnel, licenses and patents and expertise necessary to fulfill
its obligations hereunder. Abbott also represents and warrants that the Bulk
Drug Product will not be adulterated or misbranded, within the meaning of the
U.S. Food, Drug & Cosmetics Act, or any comparable laws, rules or regulations of
any non-U.S. jurisdiction, as a result of any act or omission of Abbott. In
addition, if any Abbott Inventions are incorporated into the manufacturing
process of the Bulk Drug Substance, without Abbott obtaining Seattle Genetics’
written consent, Abbott warrants that, to Abbott’s knowledge, Seattle Genetics’
use of such Abbott Inventions shall not infringe or conflict with any patent or
other proprietary right of any Third Party and there is no claim or basis
therefor that might impair the use of such Abbott Inventions by Seattle Genetics
to manufacture Bulk Drug Substance. ABBOTT MAKES NO OTHER WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO BULK DRUG SUBSTANCE. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT, ARE
HEREBY DISCLAIMED BY ABBOTT. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN
THIS AGREEMENT, IN NO EVENT, EXCEPT PURSUANT TO SECTION 14.2, SHALL ABBOTT OR
ABBOTT’S AFFILIATES BE LIABLE FOR INDIRECT, INCIDENTAL, LIQUIDATED OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST REVENUES OR PROFITS.
If at any time any representation or warranty to Abbott’s knowledge is no longer
accurate, Abbott will promptly notify Seattle Genetics of such fact.

 

In addition, (i) except as set forth in Section 14.2, Abbott shall not be liable
for any damages arising from claims of Third Parties for injury, death or
property damage suffered as a result of the use of the Product, and (ii) in no
event shall Abbott be liable for any claims relating to a failure of Abbott to
warn, or to adequately warn, against the dangers of the Product, or failure of
Abbott to instruct, or to adequately instruct, about the safe and proper use of
the Product or any

 

CONFIDENTIAL AGREEMENT

   26     



--------------------------------------------------------------------------------

use of the Product with any other product or products. Except as set forth in
Section 14.2(i), the maximum liability of Abbott under this Agreement for all
claims, whether in connection with a warranty claim, an indemnity claim, a
combination thereof, or otherwise and whether arising under contract, warranty,
tort (including negligence), strict liability, product liability, a combination
thereof, or any other theory of liability or indemnification [***]. Seattle
Genetics further acknowledges that, except in cases of Abbott’s wanton, willful,
or gross negligence, or pursuant to Section 14.2(i), any [***]

 

14. Indemnification

 

14.1 Seattle Genetics Indemnification. Seattle Genetics shall defend, indemnify
and hold harmless Abbott, its Affiliates, and its permitted contractors and
their respective employees, directors and agents against any Liability resulting
from any Third Party demand, claim, action or lawsuit arising from or based on
(i) Seattle Genetics’ negligence or willful misconduct in the development,
testing, use, manufacture, promotion, marketing, sale, distribution, packaging,
labeling, handling, storage, and/or disposal of Bulk Drug Substance and/or
formulations containing Bulk Drug Substance or its raw materials; or (ii)
alleged infringement of any patent or other proprietary rights of such Third
Party based on the testing, use, manufacture, promotion, marketing, sale,
distribution, packaging, labeling, handling, storage, and/or disposal of the
Bulk Drug Substance by Abbott, its Affiliates, and permitted contractors, except
to the extent the Third Party demands, or lawsuit arises predominantly out of,
or relates to the events described in Section 14.2 (ii); or (iii) Seattle
Genetics’ and/or any Seattle Genetics’ Affiliate’s, licensee’s and/or
sublicensee’s material breach of this Agreement, except to the extent the Third
Party demand, claim, action or lawsuit arises predominantly out of or relates to
the events described in Section 14.2.

 

14.2 Abbott Indemnification. Abbott shall defend, indemnify and hold harmless
Seattle Genetics, its Affiliates, licensees and sublicensees and their
respective employees, directors and agents against any Liability from any Third
Party demand, claim, action or lawsuit arising from or based on (i) Abbott’s
negligence or willful misconduct in the development, testing, use, storage,
handling, packaging, labeling, manufacture, or delivery of Bulk Drug Substance,
formulations containing Bulk Drug Substance or its raw materials; (ii) any
manufacturing procedures, methods or techniques (or component thereof) that are
incorporated into the manufacturing process of the Bulk Drug Substance by Abbott
which Seattle Genetics did not provide written consent and are other than
Seattle Genetics Patent Rights, Seattle Genetics Know-How and Seattle Genetics
Inventions, or (iii) Abbott’s, its Affiliate’s, or its contractor’s material
breach of this Agreement, except to the extent the Third Party demand, claim,
action or lawsuit arises predominantly out of or relates to the events described
in Section 14.1.

 

14.3 Claims and Proceedings. Each Party shall notify the other promptly of any
threatened or pending claim or proceeding covered by any of the above Sections
in this Article 14 and shall include sufficient information to enable the other
Party to assess the facts; provided,

 

CONFIDENTIAL AGREEMENT

   27     



--------------------------------------------------------------------------------

however, the failure to provide such notice within a reasonable period of time
shall not relieve the indemnifying Party of its obligations hereunder except to
the extent the it is prejudiced by such failure. Each Party shall cooperate in
good faith with the indemnifying Party in the defense of all such claims, with
the indemnifying Party being permitted to maintain control of such defense
through legal counsel selected by such Party. No settlement or compromise shall
be binding on a Party hereto without its prior written consent.

 

15. Assignment

 

Neither Party may assign this Agreement or any of its rights under this
Agreement or delegate (or subcontract) any of its duties or obligations under
this Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, but subject to the last sentence of this Article
15, either Party may assign this Agreement, without the other Party’s consent,
to any purchaser of all or substantially all of such Party’s assets, or to any
successor by way of merger, consolidation or similar transaction. Subject to the
foregoing, this Agreement will be binding upon, enforceable by, and inure to the
benefit of the Parties and their respective successors and assigns. It shall be
deemed reasonable to withhold consent to an assignment of this Agreement in the
event that such assignment would materially impair or jeopardize any pending or
actual regulatory approval for the manufacture of the Bulk Drug Substance or
adversely affect the regulatory status of the Bulk Drug Substance or any
Product. It shall be deemed reasonable for Seattle Genetics to withhold consent
to an assignment in the event that such assignment would have a substantial
likelihood of (a) impairing or jeopardizing any pending or actual regulatory
approval for the manufacture of the Bulk Drug Substance, (b) adversely affecting
the regulatory status of the Bulk Drug Substance or (c) materially delaying
delivery schedules, increasing the pricing or adversely affecting the quality of
the Bulk Drug Substance.

 

16. Notices

 

All notices hereunder shall be in writing and shall be delivered personally, by
nationally recognized courier service, registered or certified mail, postage
prepaid, mailed by express mail service or given by facsimile (with hard copy
sent by one of the other approved methods on the same day), to the following
addresses of the respective Parties:

 

If to Abbott:

   Abbott Laboratories      Senior Vice President      Global Pharmaceutical
Manufacturing      Department 390, Building NCA1      1401 Sheridan Road     
North Chicago, IL 60064-6314      Fax Number: 847-938-2315

with copy to:

   Abbott Laboratories      Senior Vice President and General Counsel     
Department 364, Building AP6D      100 Abbott Park Road      Abbott Park, IL
60064-6049      Fax Number: 847-938-6277

 

CONFIDENTIAL AGREEMENT

   28     



--------------------------------------------------------------------------------

If to Seattle Genetics:

   Seattle Genetics, Inc.      Chief Executive Officer      21823 30th Drive SE
     Bothell, WA 98021      Fax Number: (425) 527-4109

with copy to:

   Seattle Genetics, Inc.      General Counsel      21823 30th Drive SE     
Bothell, WA 98021      Fax Number: (425) 527-4109

 

Notices shall be effective upon receipt if personally delivered, on the third
business day following the date of mailing if sent by certified or registered
mail, and on the second business day following the date of delivery to the
express mail service if sent by express mail, or the date of transmission if
sent by facsimile (provided a hard copy is sent as described above). A Party may
change its address listed above by notice to the other Party.

 

17. Entire Agreement; Amendments

 

This Agreement constitutes the entire agreement between the Parties concerning
the subject matter hereof and supersedes all written or oral prior agreements or
understandings with respect thereto, including, without limitation, that certain
[***] between Abbott and Seattle Genetics. No amendment or modification to this
Agreement will be effective unless it is in writing and signed by authorized
representatives both Parties to this Agreement.

 

18. Alternative Dispute Resolution and Applicable Law

 

18.1 Choice of Law. This Agreement shall be construed, interpreted and governed
by the laws of the State of Illinois, excluding its choice of law provisions.

 

18.2 Alternative Dispute Resolution. The Parties recognize that bona fide
disputes may arise which relate to the Parties’ rights and obligations under
this Agreement. The Parties agree that any such dispute shall be resolved by
Alternative Dispute Resolution (“ADR”) in accordance with the procedure set
forth in Exhibit E.

 

19. Force Majeure

 

Any delay in the performance of any of the duties or obligations of any Party
(except the payment of money due hereunder for services rendered) caused by an
event outside the affected Party’s reasonable control shall not be considered a
breach of this Agreement, and unless provided to the contrary herein, the time
required for performance shall be extended for a period equal to the period of
such delay. Such events shall include without limitation, acts of God; acts of
the public enemy; insurrections; riots; terrorism, injunctions; embargoes; labor
disputes, including strikes, lockouts, job actions, or boycotts; fires;
explosions; floods; earthquakes;

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   29     



--------------------------------------------------------------------------------

shortages of material or energy; delays in the delivery of raw materials, or
other unforeseeable causes beyond the reasonable control and without the fault
or negligence of the Party so affected (a “Force Majeure Event”). The Party so
affected shall give prompt notice to the other Party of such cause, following
which the Parties will promptly meet to determine an equitable solution to the
effects of such event and the Party affected by the event shall take whatever
reasonable steps are necessary to relieve the effect of such cause as rapidly as
reasonably possible. Seattle Genetics may cancel without penalty (and shall have
no obligation to pay any amounts attributable to minimum quantities or firm
Purchase Orders applicable to any period following the date of the Force Majeure
Event) (a) any and all Purchase Orders in the event Abbott is unable to fulfill
an outstanding Purchase Order within sixty (60) days of its scheduled delivery
date due to a Force Majeure Event and (b) this Agreement if the Force Majeure
Event affects Abbott’s ability to perform pursuant to this Agreement for more
than an aggregate of one hundred twenty (120) days in any single Contract Year
or any consecutive period of ninety (90) days. Upon cessation of such Force
Majeure Event, the affected Party shall promptly resume performance on all
Purchase Orders which have not been terminated.

 

20. Severability

 

If any term or provision of this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision hereof, and in
lieu of each such invalid, illegal or unenforceable provision there shall be
added automatically as a part of this Agreement a provision that is valid, legal
and enforceable, and as similar in terms to such invalid, illegal or
unenforceable provision as may be possible while giving effect to the benefits
and burdens for which the Parties have bargained hereunder.

 

21. Waiver

 

No waiver or modification of any of the terms of this Agreement shall be valid
unless in writing and signed by an authorized representative of each Party
hereto. Failure by either Party to enforce any rights under this Agreement shall
not be construed as a waiver of such rights, nor shall a waiver by either Party
in one or more instances be construed as constituting a continuing waiver or as
a waiver in other instances.

 

22. Exhibits

 

All Exhibits referenced herein are hereby made a part of this Agreement.

 

23. Counterparts

 

This Agreement may be executed in any number of separate counterparts, each of
which shall be deemed to be an original, but which together shall constitute one
and the same instrument.

 

24. No Publicity

 

Except as required by law or regulation, neither Party shall disclose any of the
provisions of this Agreement or make any public announcement or public statement
concerning this

 

CONFIDENTIAL AGREEMENT

   30     



--------------------------------------------------------------------------------

Agreement or its subject matter, without the prior written approval of the other
Party; provided, however, that with regard to any such disclosure, announcement
or statement that is required by law or regulation, the disclosing Party shall
submit the proposed disclosure, announcement or statement in writing to the
other Party at least ten (10) days prior to the date of making such disclosure,
announcement or statement and shall, in good faith, give reasonable
consideration to any comments proposed by such other Party. Notwithstanding the
foregoing, either Party, without the consent of the other Party, may disclose
the general nature and terms of this Agreement to third parties in connection
with financings, corporate partnering transactions or M&A discussions, provided
that prior to such disclosure, such third parties executed confidentiality and
non-disclosure agreements with terms no less stringent than as provided for in
Article 11.

 

25. Relationship

 

The relationship between the Parties to this Agreement is that of independent
contractors and nothing herein shall be deemed to constitute the relationship of
partners, joint ventures, nor of principal and agent between Abbott and Seattle
Genetics. Neither Party shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other Party
or to bind the other Party to any contract or undertaking with any Third Party.

 

26. Headings

 

The headings in this Agreement are for convenience of reference only and shall
not affect its interpretation.

 

27. Insurance

 

During the Term, Seattle Genetics and Abbott shall maintain in full force and
effect, for the benefit of Seattle Genetics and Abbott respectively product
liability insurance (with Abbott’s coverage extending to its obligations as a
manufacturer of the Bulk Drug Substance) in an amount of not less than [***] for
each accident or occurrence and in the aggregate. At the inception of this
Agreement and annually thereafter, Seattle Genetics and Abbott shall furnish the
other with a certificate of insurance evidencing that it has such insurance
coverage in force. During the Term, either Party may self-insure in whole or in
part the insurance requirements described above, provided such Party maintains
both (a) a net worth as measured by its retained earnings in the amount of [***]
and (b) a minimum of [***] of unrestricted cash or cash equivalents at its
disposal (together, “Self-Insurance Requirement”). If a Party self-insures in
accordance with the foregoing, then in order to be permitted to maintain such
self-insurance, such Party must maintain throughout the Term the Self-Insurance
Requirement and deliver to other Party, within [***] after the end of each of
such Party’s fiscal years, a statement in the form described above evidencing
the compliance with the Self-Insurance Requirement. If at any time the Party
fails to comply with either of the Self-Insurance Requirement, then such Party
must obtain, provide, and keep in full force and effect (until the Party
complies with Self-Insurance Requirements) the above referenced insurance
coverage and provide the other Party with evidence of the same in accordance
with this Section. Notwithstanding any of the foregoing to the contrary, so long
as a Party is publicly traded on a nationally recognized stock exchange, such

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   31     



--------------------------------------------------------------------------------

Party shall have no obligation to provide the other Party with documentation
which evidences compliance with the Self Insurance Requirement as otherwise
required pursuant to this Section.

 

28. Debarment

 

Each of the Parties warrants and represents to the other Party that each such
Party has never been, is not currently, and, during the Initial Term and the
Term, will not become, a Debarred Entity, Excluded Entity or Convicted Entity.
Each of the Parties further warrants and represents that no Debarred Individual,
Debarred Entity, Excluded Individual, Excluded Entity, Convicted Individual or
Convicted Entity has performed or rendered, or will perform or render, any
services or assistance on its behalf relating to activities taken pursuant to
this Agreement. If any of the foregoing warranties or representations becomes
untrue as to a specific Party (by way of example only, if Abbott or any
individual or entity performing services on its behalf hereunder becomes
excluded, debarred or suspended after the Effective Date of this Agreement),
such Party shall immediately notify the other Party and this shall constitute
grounds for immediate termination by the Party which has not violated the
representations and warranties of this Section. This provision shall survive
termination or expiration of this Agreement.

 

CONFIDENTIAL AGREEMENT

   32     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the later day and year written
below.

 

ABBOTT LABORATORIES

     

SEATTLE GENETICS, INC.

By:   /s/    MIKE L. MCGIBBON                By:   /s/    CLAY B.
SIEGALL            

Mike L. McGibbon

 

Title: General Manager, Pharma

 

Date:            2/18/05            

         

Clay B. Siegall

 

Title: President and Chief Executive Officer

 

Date:            2/18/05            

 

CONFIDENTIAL AGREEMENT

   33     



--------------------------------------------------------------------------------

EXHIBIT A

 

Bulk Drug Substance

 

SGN-40 is a humanized mAb directed against human CD40 expressed [***].

 

SGN-40 has a structure comparable to [***].

 

[***]

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   34    Abbott-Seattle Genetics



--------------------------------------------------------------------------------

EXHIBIT B

 

Preliminary SGN-40 Purified Bulk Drug Substance Specifications

 

[***]

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   35    Abbott-Seattle Genetics



--------------------------------------------------------------------------------

EXHIBIT C

 

Seattle Genetics (SGEN) – Abbott Bioresearch Center (ABC)

SGN-40 Project

 

[***]

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   36    Abbott-Seattle Genetics



--------------------------------------------------------------------------------

EXHIBIT D

 

[***]

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   37    Abbott-Seattle Genetics



--------------------------------------------------------------------------------

EXHIBIT E

 

Alternative Dispute Resolution

 

The Parties recognize that bona fide disputes as to certain matters may arise
from time to time during the Term which relate to either Party’s rights and/or
obligations. To have such a dispute resolved by this Alternative Dispute
Resolution (“ADR”) provision, a Party first must send written notice of the
dispute to the other Party for attempted resolution by good faith negotiations
between their respective presidents (or their designees) of the affected
subsidiaries, divisions, or business units within [***] after such notice is
received (all references to “days” in this ADR provision are to calendar days).

 

If the matter has not been resolved within [***] of the notice of dispute, or if
the Parties fail to meet within such [***], either Party may initiate an ADR
proceeding as provided herein. The Parties shall have the right to be
represented by counsel in such a proceeding.

 

1. To begin an ADR proceeding, a Party shall provide written notice to the other
Party of the issues to be resolved by ADR. Within [***] after its receipt of
such notice, the other Party may, by written notice to the Party initiating the
ADR, add additional issues to be resolved within the same ADR.

 

2. Within [***] following receipt of the original ADR notice, the Parties shall
select a mutually acceptable neutral to preside in the resolution of any
disputes in this ADR proceeding. If the Parties are unable to agree on a
mutually acceptable neutral within such period, either Party may request the
[***]:

 

  (a) The CPR shall submit to the Parties a list of not less than [***] within
[***] after receipt of the request, along with a [***]. [***].

 

  (b) Such list shall include a statement of disclosure by each [***] of any
circumstances likely to [***].

 

  (c) Each Party shall number the [***] in order of preference (with the number
one (1) signifying the greatest preference) and shall deliver the list to the
[***] within [***] following receipt of the list of [***]. If a Party believes a
[***]. Any Party failing to return a list of preferences on time shall be deemed
to have no order of preference.

 

  (d) If the Parties collectively have identified fewer than [***] deemed to
have conflicts, the CPR immediately shall designate as the neutral the candidate
for whom the Parties collectively have indicated the greatest preference. If a
tie should result between [***], the CPR may designate either candidate. If the
Parties collectively have identified [***] or more candidates deemed to have
conflicts, the CPR shall review the explanations regarding conflicts and, in its
sole discretion, may either (i) immediately designate as the neutral the
candidate for whom the Parties collectively have indicated the greatest
preference, or (ii) issue a new list of not [***], in which case the procedures
set forth in subparagraphs 2(a) – 2(d) shall be repeated.

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   38    Abbott-Seattle Genetics



--------------------------------------------------------------------------------

3. No earlier than [***] or later than [***] after selection, the neutral shall
hold a hearing to resolve each of the issues identified by the Parties. The ADR
proceeding shall take place at a location agreed upon by the Parties. If the
Parties cannot agree, the neutral shall designate a location other than the
principal place of business of either Party or any of their subsidiaries or
affiliates.

 

4. At least [***] prior to the hearing, each Party shall submit the following to
the other Party and the neutral:

 

  (a) a copy of all exhibits on which such Party intends to rely in any oral or
written presentation to the neutral;

 

  (b) a list of any witnesses such Party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;

 

  (c) a proposed ruling on each issue to be resolved, together with a request
for a specific damage award or other remedy for each issue. The proposed rulings
and remedies shall not contain any recitation of the facts or any legal
arguments and shall not exceed one (1) page per issue.

 

  (d) a brief in support of such Party’s proposed rulings and remedies, provided
that the brief shall not exceed [***] pages. This page limitation shall apply
regardless of the number of issues raised in the ADR proceeding.

 

Except as expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

 

5. The hearing shall be conducted on [***] consecutive days and shall be
governed by the following rules:

 

  (a) Each Party shall be entitled to [***] of hearing time to present its case.
The neutral shall determine whether each Party has had the [***] to which it is
entitled.

 

  (b) Each Party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the Party
conducting the cross-examination.

 

  (c) The Party initiating the ADR shall begin the hearing and, if it chooses to
make an opening statement, shall address not only issues it raised but also any
issues raised by the responding Party. The responding Party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.

 

  (d) Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   39    Abbott-Seattle Genetics



--------------------------------------------------------------------------------

  (e) Settlement negotiations, including any statements made therein, [***]
Affidavits prepared for purposes of the ADR hearing also [***]. As to all other
matters, the neutral shall have sole discretion regarding the [***].

 

6. Within [***] following completion of the hearing, each Party may submit to
the other Party and the neutral a post-hearing brief in support of its proposed
rulings and remedies, provided that such brief shall not contain or discuss any
new evidence and shall not exceed ten (10) pages. This page limitation shall
apply regardless of the number of issues raised in the ADR proceeding.

 

7. The neutral shall rule on each disputed issue within [***] following
completion of the hearing. Such ruling shall adopt in its entirety the proposed
ruling and remedy of one of the Parties on each disputed issue but may adopt one
Party’s proposed rulings and remedies on some issues and the other Party’s
proposed rulings and remedies on other issues. The neutral shall not issue any
written opinion or otherwise explain the basis of the ruling.

 

8. The neutral shall be paid a reasonable fee plus expenses. These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
Party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:

 

  (a) If the neutral rules in favor of one Party on all disputed issues in the
ADR, the losing Party shall pay [***].

 

  (b) If the neutral rules in favor of one Party on some issues and the other
Party on other issues, the neutral shall issue with the rulings a written
determination [***]. [***].

 

9. The rulings of the neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.

 

10. Except as provided in paragraph 9 or as required by law, the existence of
the dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed Confidential Information. The neutral shall have the authority
to impose sanctions for unauthorized disclosure of Confidential Information.

 

11. All disputes referred to ADR, the statute of limitations, and the remedies
for any wrong that may be found, shall be governed by the laws of the State of
[***].

 

12. The neutral may not award punitive damages. The Parties hereby waive the
right to punitive damages.

 

13. The hearings shall be conducted in the English language.

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   40    Abbott-Seattle Genetics



--------------------------------------------------------------------------------

EXHIBIT F

 

Dedicated Equipment

 

Anticipated Dedicated Equipment:

 

The Dedicated Equipment necessary to fully execute this Project, and in
anticipation of commercial supply, will be mutually agreed to during the course
of the Project. The following is a list of anticipated Dedicated Equipment and
associated cost:

 

[***]

 

Preliminary estimates for such equipment costs as of the Effective Date are set
forth below. If actual cost estimates vary during the course of the Agreement,
Abbott shall notify and obtain approval from Seattle Genetics for such estimates
prior to taking any action relative to their purchase.

 

[***].

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   41    Abbott-Seattle Genetics



--------------------------------------------------------------------------------

EXHIBIT G

 

Seattle Genetics United States Patent Rights

 

[***]

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   42    Abbott-Seattle Genetics



--------------------------------------------------------------------------------

EXHIBIT H

 

Quality Agreement

 

[***]

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

CONFIDENTIAL AGREEMENT

   43    Abbott-Seattle Genetics